UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALLISON M. KELLER, :
:Civil Action No. 3:18-CV-1729
Plaintiff, :
(JUDGE MARIANI)

V. :(Magistrate Judge Carison)
NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

Defendant.

ORDER
AND NOW, THIS S % DAY OF AUGUST 2019, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 13) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 13) is ADOPTED for the reasons set forth therein;
2. Plaintiffs Appeal is DENIED;
3. The Commissioner of Social Security’s decision is AFFIRMED;
4. The Clerk of Court is directed to CLOSE this case.
<P
Robert D>Wafiani
United States District Judge
